1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOSEPH RAYMOND MCCOY,                           )   Case No.: 1:12-cv-000983-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION TO
13          v.                                           COMPEL, FILED JULY 15, 2019
                                                     )
14                                                   )   [ECF No. 145]
     STRONACH, et al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Joseph Raymond McCoy is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed July 15, 2019.

20                                                       I.

21                                              BACKGROUND

22          This action is proceeding against Defendants Stronach, Gonzales, LeMay, Beltran, Fisher,

23   Snell and Tann for deliberate indifference to a serious medical need in violation of the Eighth

24   Amendment.

25          On April 25, 2019, the Court issued an amended scheduling order, and the deadline for

26   completion of all discovery is October 2, 2019. (ECF No. 129.)
27   ///

28   ///

                                                         1
1           As previously stated, Plaintiff filed a motion to compel on July 15, 2019. Defendants filed an

2    opposition on August 6, 2019. Plaintiff did not file a reply and the time to do so has expired. Local

3    Rule 230(l).

4                                                        II.

5                                                 DISCUSSION

6           Plaintiff is proceeding pro se and he is a civil detainee challenging his conditions of confinement.

7    As a result, the parties were relieved of some of the requirements which would otherwise apply,

8    including initial disclosure and the need to meet and confer in good faith prior to involving the Court in

9    a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ. P. 37(a)(1); Local Rules

10   240, 251; ECF No. 52, Discovery and Scheduling Order, &IV. Further, where otherwise discoverable

11   information would pose a threat to the safety and security of the prison or infringe upon a protected

12   privacy interest, a need may arise for the Court to balance interests in determining whether disclosure

13   should occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984)

14   (privacy rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa

15   Fe Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

16   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

17   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

18   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

19   (noting inmate=s entitlement to inspect discoverable information may be accommodated in ways which

20   mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012

21   WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents containing
22   information which implicated the safety and security of the prison); Orr v. Hernandez, No. CV-08-0472-

23   JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for protective order and
24   for redaction of information asserted to risk jeopardizing safety and security of inmates or the institution

25   if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL 6703958, at *5-6 (E.D. Cal.
26   Dec. 21, 2011) (requiring defendants to submit withheld documents for in camera review or move for a
27   protective order).
28

                                                          2
1           However, this is a civil action to which the Federal Rules of Civil Procedure apply. The

2    discovery process is subject to the overriding limitation of good faith, and callous disregard of discovery

3    responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d 1242, 1246 (9th

4    Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery regarding any

5    nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of the

6    case, considering the importance of the issues at stake in the action, the amount in controversy, the

7    parties’ relative access to relevant information, the parties’ resources, the importance of the discovery

8    in resolving the issues, and whether the burden or expense of the proposed discovery outweighs its likely

9    benefit.” Fed R. Civ. P. 26(b)(1).

10          Generally, if the responding party objects to a discovery request, the party moving to compel

11   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

12   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

13   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis v.

14   Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). This

15   requires the moving party to inform the Court which discovery requests are the subject of the motion to

16   compel, and, for each disputed response, why the information sought is relevant and why the responding

17   party=s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack, 2011 WL 6703958,

18   at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4. However, the Court is vested

19   with broad discretion to manage discovery and notwithstanding these procedures, Plaintiff is entitled to

20   leniency as a pro se litigant; therefore, to the extent possible, the Court endeavors to resolve his motion

21   to compel on its merits. Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012); Surfvivor Media,

22   Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005); Hallett v. Morgan, 296 F.3d 732, 751

23   (9th Cir. 2002).

24          Here, Plaintiff’s motion to compel involves three separate document requests seeking two

25   documents. The first request for production seeks Rules Violation Report (RVR) Log No. CSATF-

26   SP-B-09-08-010, dated August 13, 2009, along with the corresponding incident reports. The second

27   request for production seeks RVR Log No. CSATF-SP-B-09-08-016, dated August 25, 2009, along

28

                                                         3
1    with the corresponding incident reports.1 The third request for production seeks the same two

2    documents requested above.

3             Defendants submit that since this case has been remanded from the Ninth Circuit, Plaintiff has

4    propounded ten (10) sets of discovery on all Defendants, including the following dates: 5/7/19,

5    5/16/19 (x2), 6/30/19, 7/3/19, 7/11/19, 7/16/19 (x2), 7/17/19, and 7/20/19. (Declaration of William

6    McCaslin ¶ 3, ECF No. 148.) Defendants responded to Plaintiff’s discovery request on June 7, 2019,

7    and produced RVR Log No. CSATF-SP-B-09-08-010, dated August 13, 2009, along with the

8    corresponding reports. (ECF No. 145, Ex. B.) Defendants then produced a supplemental response on

9    June 11, 2019, including RVR Log No. CSATF-SP-B-09-08-016, dated August 25, 2009, along with

10   the corresponding reports. (Id., Ex. D.)

11            Because Plaintiff has received a copy of both the RVRs as requested, there is nothing more for

12   Defendants to produce.2 Accordingly, Plaintiff’s motion to compel, filed July 15, 2019, is denied.

13
14   IT IS SO ORDERED.

15   Dated:      September 10, 2019
16                                                                UNITED STATES MAGISTRATE JUDGE

17
18
19
     1
      Defendants submit that these document requests are duplicative of discovery requests sent from Plaintiff to Defendants
20   on October 22, 2014. (Declaration of William McCaslin, Ex. A, Doc. Req. No. 12.)
21   2
       Plaintiff’s appears to object to the lack of certification of the documents. However, Plaintiff is advised signed discovery
     responses are themselves certifications to the best of the person’s knowledge, information, and belief formed after a
22   reasonable inquiry, Fed. R. Civ. P. 26(g)(1)(B) (quotation marks omitted), as are other signed filings presented to the
     Court, Fed. R. Civ. P. 11(b). See also Fed. R. Civ. P. 33(c). Further, Defendants are required to supplement their discovery
23   responses should they learn that their responses were incomplete or incorrect, if the incomplete or incorrect information
     has not otherwise been made known to Plaintiff. Fed. R. Civ. P. 26(e)(1) (quotation marks omitted). Moreover, the Court
24   recognizes that Plaintiff may be disinclined to accept Defendants’ discovery responses at face value, he is in a position no
     different than any other civil litigant: he is required to accept legally sufficient discovery responses. Mere distrust and
25   suspicion do not form a legitimate basis to further challenge facially sufficient discovery responses, and Plaintiff is entitled
     to seek additional and/or different evidence in support of discovery responses already provided or to expand the scope of
26   discovery beyond that sought in the initial discovery request. Fed. R. Civ. P. 26(g)(1), 33; Gorrell v. Sneath, 292 F.R.D.
     629, 632 (E.D. Cal. 2013); L.H. v. Schwarzenegger, No. S-06-2042 LKK GGH, 2007 WL 2781132, at *2 (E.D. Cal. 2007).
27
28

                                                                    4
